Citation Nr: 0033229	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to April 1972, 
to include a period of service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (the RO), wherein the RO continued a noncompensable 
rating evaluation for the veteran's service-connected 
bilateral hearing loss.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.
In October 2000, the veteran testified at a personal hearing 
at the RO, over which the undersigned Veterans Law Judge 
presided.  

During the October 2000 personal hearing, the veteran and his 
representative raised the issue of entitlement to service 
connection for tinnitus.  The Board does not currently have 
jurisdiction of that issue because it has not been 
adjudicated by the RO.  Absent a RO decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of the issue.  See, in general, 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200 et seq.; see also Rowell v. 
Principi, 4 Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554 
(1993); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
The matter of entitlement to service connection for tinnitus 
is accordingly referred to the RO for appropriate action.

FINDING OF FACT

The November 1998 VA audiological examination shows that the 
veteran has an average pure tone threshold of 49 decibels in 
the right ear, with speech recognition ability of 88 percent; 
and average pure tone threshold of 54 decibels in the left 
ear, with speech recognition ability of 88 percent.



CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement an increased disability 
rating for his service-connected bilateral hearing loss, 
which is currently rated as noncompensably disabling.  

In the interest of clarity, the Board will first briefly 
discuss the relevant law and VA regulations pertaining to the 
issue on appeal; review the factual background of the case; 
and then analyze the veteran's claim and render a decision.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Schedular criteria for bilateral hearing loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule, 38 C.F.R. Part 4, was amended with regard 
to evaluating hearing impairment and other diseases of the 
ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VA O.G.C. Prec. Op. No. 3-2000 (April 10, 
2000).  

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. § 
4.85-4.87 (June 10, 1999).  

The RO did not specifically refer to the revision in the 
regulation in the Statement of the Case dated in May 1999.  
However, as explained immediately below the change did not 
constitute a substantive change regarding the portion of the 
regulations pertinent to this veteran's claim.  Consequently, 
the change has no effect on the outcome of this claim.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The Board finds, 
therefore, that it may proceed with a decision in this case 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).  The Board observes that the old and new schedular 
criteria are essentially identical.  The criteria will be 
further discussed below.

Factual Background

A review of the veteran's claims folder reveals that some 
decrease in hearing acuity was identified by audiometric 
testing during his active service.  By rating action dated in 
January 1982, the veteran was granted entitlement to service 
connection for bilateral hearing loss.  A noncompensable 
evaluation was assigned effective  October 23, 1981.  In 
September 1998, the veteran requested an increased rating 
evaluation for his service-connected bilateral hearing loss 
disability.

A VA audiological evaluation conducted in November 1998 
reveals an audiogram which showed that the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz (Hz) were 15, 15, 75, and 90 decibels, with an average 
puretone threshold of 49 decibels.  The pure tone thresholds 
in the left ear at 1000, 2000, 3000, and 4000 Hz were 20, 30, 
80, and 85 Hz, with an average puretone threshold of 54 
decibels.  Speech recognition ability was 88 percent correct 
in each ear.  The summary of audiology test results showed 
bilateral severe sensorineural hearing loss above 2000 Hz 
with good word recognition ability.

In October 2000, the veteran testified that his bilateral 
hearing loss disability had increased to a degree greater 
than that reflected by his current rating evaluation.  He 
indicated that his spouse was often telling him to turn down 
the television as he had it turned up because he could not 
hear well.  He also indicated that he must turn the volume on 
his telephone all the way up in order to hear what people are 
saying.  He indicated that at times he can hear people 
talking to him, but could not understand what they were 
saying.   He indicated that he is employed as a shop 
instructor and often has difficulty hearing those in his 
class.  He indicated that he has to look at someone when 
spoken to in order to fully understand what is being said.  
He noted that in church he has to sit near the front in order 
to hear the service.  The veteran indicated that he had not 
obtained hearing aids with which to assist his hearing 
acuity.  He also noted that he could not hear the high 
pitched shrill of a smoke detector in his home.  

Analysis

Initial matters - duty to assist/standard of proof

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to 
be codified at 38 U.S.C.A. § 5103A].    

In this case, the statutory duty to assist has been met.  
There is of record a report of a recent audiological 
examination.  The veteran has presented his contentions at 
the October 2000 personal hearing.  The Board is aware of no 
additional evidence which may be pertinent to an informed 
decision as to this issue, and the veteran and his 
representative have not pointed to any such evidence. The 
Board will therefore move on to a resolution of this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

Discussion

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The most recent VA audiological evaluation available 
(November 1998) reveals an average pure tone threshold of 49 
decibels in the right ear, and a speech discrimination 
ability of 88 percent in the right ear.  Applying these 
values to the rating schedule under the old regulation 
results in a numeric designation of Level II hearing in the 
right ear.  The average pure tone threshold of the left ear 
was 54 decibels with speech discrimination ability of 88 
percent.  Applying these values to the rating schedule under 
the old regulation results in a numeric designation of Level 
II hearing in the left ear.  Applying the results to Table VI 
of the rating schedule results in a noncompensable evaluation 
under Diagnostic Code 6100.

As a result of the amended regulations, when the puretone 
threshold is 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the numeric designations are taken from 
either Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral is elevated to the next highest.  
In this case, the veteran does not exhibit a puretone 
threshold of 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz; thus application of the numeric 
designations to Table VIa would not be appropriate.

In summary, the Board has reviewed all the evidence of 
record.  The clinical evidence does not support a compensable 
schedular evaluation for bilateral hearing loss.  As 
discussed above, the level of hearing demonstrated on 
objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 3 
Vet. App. at 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular evaluation for bilateral hearing loss, 
and the benefit sought on appeal is denied.

Additional Comment

The Board is of course aware of the veteran's concerns 
concerning degradation in his hearing acuity.  The Board has 
absolutely no reason to doubt the veteran's testimony.  The 
recent audiology examination finding support the proposition 
that his hearing is less that perfect.  However, in its 
review of claims for increased schedular ratings, the Board 
is bound to apply the applicable rating criteria, and only 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  As noted above, the assigned disability rating 
is calculated according to the application of the specific 
schedular criteria.  See Lendenmann, supra.  Accordingly, for 
reasons explained above the Board must deny the veteran's 
claim. 


ORDER

A compensable evaluation for service connected bilateral 
hearing loss is denied.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 

